Citation Nr: 0106755	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-00 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a July 1976 RO decision, in denying service 
connection for residuals of a broken left wrist, involved 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 4, 1973 to 
February 25, 1974, less than 90 consecutive days of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

No allegation of error, relative to a July 1976 RO decision 
which denied service connection for residuals of a broken 
left wrist, comprises a legally cognizable claim of CUE.


CONCLUSION OF LAW

A July 1976 RO decision, in denying service connection for 
residuals of a broken left wrist, did not involve CUE.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA's duty to assist the veteran in the 
development of his claim has been satisfied.

Service medical records reflect that the veteran was treated 
during his almost three months of service for a left wrist 
injury.  According to a December 1973 Report of Medical 
history, the veteran indicated that he had broken bones prior 
to service.  A service physician noted on the December 1973 
Report of Medical History that the veteran had broken his 
"right" wrist one-year prior to service.  According to a 
January 1974 service outpatient record, the veteran was 
treated for a left wrist injury.  

Several weeks later in January 1974, a service examiner noted 
that the veteran had non-union of the left navicular "one 
year ago" and that the veteran had a recent injury that had 
caused symptoms similar to those that had previously 
resolved.  The examiner place him in a short arm cast and 
also put him on a P2 profile.  According to a February 1974 
service outpatient record, a service examiner noted that the 
veteran's left wrist had improved with no swelling or 
tenderness.  The examiner added that it only interfered with 
the veteran when he did pushups during training exercises.  A 
week later in February 1974 a service examiner wrote that the 
veteran had an old navicular fracture of the left wrist, 
which was a year old.  The examiner specifically noted that 
the fracture existed prior to service.  Soon after, the 
veteran was discharged from service for unrelated reasons.

Subsequent to service, in May 1976, VA surgeons performed an 
iliac bone graft to the left carpal navicular.  By history, a 
VA physician noted in the surgical report that the veteran 
injured his left wrist during basic training in December 
1973.  At that time, he was placed in a cast for six weeks.  
Subsequently, the veteran reported that his left wrist 
increasingly began to bother him.  The VA examiner noted that 
x-rays studies revealed nonunion of a left carpal navicular 
fracture, and VA admitted him for a bone graft.

Service connection may be established for disability incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110.

Based on the evidence of record at that time, the RO denied 
service connection because the veteran's left wrist injury 
pre-existed service and was not permanently aggravated as a 
result.

Following notification to the veteran with advisement of 
appellate rights in September 1976, a notice of disagreement 
was not received from the veteran within the subsequent year 
and, thus, the July 1976 decision became final.  38 U.S.C.A. 
§ 7105.  A final decision is accepted as correct in the 
absence of CUE.  See 38 C.F.R. § 3.105(a).  However, the 
veteran has asserted that the July 1976 decision was 
erroneous, and this is a matter for appellate determination.

Specifically, the veteran states, as an allegation of error, 
that his service medical records show that he fractured his 
left wrist during - and not prior to - service.  He maintains 
that the service medical records demonstrate that he injured 
his left wrist during service.  For example, the veteran 
cites the December 1973 entrance examination report in which 
the examining physician noted that the veteran fractured his 
right wrist prior to service but did not mention his left 
wrist.  Furthermore, he cites a January 1974 service medical 
record in which the examiner noted that the veteran had non-
union of the left carponavicular.  The veteran argues that 
even if he did injure his left wrist prior to service, it was 
not then a chronic disability, and that he aggravated it 
during service.

Preliminary to addressing the veteran's certified CUE claim, 
the Board would observe generally that CUE is a very specific 
and rare kind of error.  Specifically, it is the kind of 
error, whether of fact or of law, that, when called to the 
attention of later reviewers, actually compels the 
conclusion, to which reasonable minds could not differ, that 
the result in a given adjudication would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  In support of his allegations of CUE, the 
veteran cites the December 1973 Report of Medical History, in 
which the examiner noted that the veteran had broken his 
"right" wrist one-year prior to service.  In other words, the 
veteran contends that there is no medical evidence of record 
that shows that he had injured his left wrist prior to 
service.

The Board notes, however, that to the extent that the 
veteran's allegation of error comprises an inherent assertion 
that the evidence bearing on the veteran's left wrist injury 
was improperly weighed or evaluated, the same, in any event, 
does not rise to the level of CUE.  See Damrel v. Brown, 6 
Vet. App. 242, 246 (1994).  

In light of the reasoning advanced above with respect to the 
July 1976 RO decision, which concluded that the veteran had 
fractured his left wrist prior to service, and that he did 
not refracture it or aggravate it during his nearly three 
months on active duty, the Board does not find that the 
appellant has presented a valid claim of CUE.  In considering 
the question of whether a July 1976 RO decision, in denying 
service connection for residuals of a fractured left wrist, 
involved CUE, the Board respectfully acknowledges the 
veteran's apparently principal allegation of CUE, i.e., that 
the RO was incorrect in denying his claim because the 
December 1973 entrance examination was negative for a left 
wrist injury and that there are records showing that he 
injured it during basic training.  However, inherent in the 
substance of such assertion is the notion that the evidence 
then in the RO's possession was improperly weighed or 
evaluated.  Such allegation, significantly, does not rise to 
the level of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).


ORDER

A July 1976 RO decision, in denying service connection for 
residuals of a broken left wrist, did not involve clear and 
unmistakable error.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

